UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-2028


XZU YING CHEN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 4, 2009                Decided:   November 12, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Xzu Ying Chen, Petitioner Pro Se. Paul Thomas Cygnarowicz, Theo
Nickerson, Tyrone Sojourner, William Charles Peachey, UNITED
STATES DEPARTMENT OF JUSTICE, Office of Immigration Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Xzu    Ying    Chen,       a     native      and      citizen     of     China,

petitions for review of an order of the Board of Immigration

Appeals     affirming      the       Immigration         Judge’s     denial        of     her

applications for relief from removal.

            Chen challenges the determination that she failed to

establish    eligibility     for       asylum.         To   obtain    reversal          of    a

determination      denying   eligibility           for    relief,     an    alien       “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”        INS   v.    Elias-Zacarias,            502    U.S.     478,     483-84

(1992).     We have reviewed the evidence of record and conclude

that Chen fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Chen cannot meet

the more stringent standard for withholding of removal.                             Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).             Finally, we uphold the finding below

that Chen did not demonstrate eligibility for protection under

the Convention Against Torture.                   See 8 C.F.R. § 1208.16(c)(2),

(3) (2009).

            Accordingly,        we    deny       the   petition     for     review.          We

dispense    with    oral     argument         because       the     facts     and       legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3